IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Warwick Township Water                 :
and Sewer Authority                    :
                                       :
           v.                          :     No. 1831 C.D. 2016
                                       :
Warwick Realty Co., L.P.,              :
                  Appellant            :


                                    ORDER

            NOW, January 26, 2018, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge